Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Braslau. (U. S. Patent Publication 20210103728, referred to as Grant; U. S. Patent Publication 20140242712, referred to as Braslau)

Claim 1
Grant discloses a method, comprising: acquiring phytomorphological field data using a sensor component of a mobile robot (Grant, 0018; Techniques are described herein for analyzing vision data depicting undesirable plants such as weeds to detect various attribute(s).);  generating, based on the phytomorphological field data and using a machine learning agent, a predicted likelihood of whether a hypothetical action by the mobile robot against a found plant (Grant, fig 6, 0063; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618) determines if the robot can perform the remediation or not. ‘In some implementations, morphology database 452 may include one or more statistical models, such as machine learning models that are trained to predict or infer structure of plant 440 that may or may not be explicitly captured in vision data 411.’)…. and based on the predicted likelihood being below a first threshold and above a second threshold (Grant, fig 6; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618) determines if the robot can perform the remediation or not. Above and below is merely a matter of perspective. What is important is that a threshold refers to a decision engine.); and taking at least one actual action selected from the group consisting of attacking the found plant, marking a site of the found plant, and documenting a context of the site. (Grant, fig 6 items 620 and 624; ‘Mark given plant for manual remediation’ and ‘select remediation technique based of attributes.)
Grant does not disclose expressly would be directed against a true Toxicodendron plant conducting a non-phytomorphological assessment of the found plant using the mobile robot ….wherein the action is taken using the mobile robot and based on the non- phytomorphological assessment.
Braslau discloses would be directed against a true Toxicodendron plant conducting a non-phytomorphological assessment of the found plant using the mobile robot (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin.)….wherein the action is taken using the mobile robot and based on the non- phytomorphological assessment. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: This testing using a spray and UV light is a different domain of the attributes of the plant itself. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Grant discloses wherein the sensor component comprises a camera and the phytomorphological field data comprises image data. (Grant, 0049; Sensors 128 may take various forms, including but not limited to 3D laser scanners or other 3D vision sensors (e.g., stereographic cameras used to perform stereo visual odometry) configured to provide depth measurements, 2D cameras, light sensors (e.g., passive infrared), force sensors, pressure sensors, pressure wave sensors (e.g., microphones), proximity sensors (also referred to as “distance sensors”), depth sensors, torque sensors, barcode readers, radio frequency identification (“RFD”) readers, radars, range finders, accelerometers, gyroscopes, compasses, position coordinate sensors (e.g., global positioning system, or “GPS”), speedometers, edge detectors, and so forth. While sensors 128 are depicted as being integral with robot 108, this is not meant to be limiting. In some implementations, one or more sensors 128 may be located external to, but may be in direct or indirect communication with, robot 108, e.g., as standalone units or as part of a separate control system (e.g., 102).)

Claim 4
Grant does not disclose expressly wherein conducting the non-phytomorphological assessment of the found plant comprises detecting a plant exudate.
Braslau discloses wherein conducting the non-phytomorphological assessment of the found plant comprises detecting a plant exudate. (Braslau, 0012; The invention is drawn to novel methods, kits, sprays (including aerosol sprays) and compositions for detecting active compounds present in oils that are found in poison oak, poison ivy, poison sumac, cashew nut, and related plants.) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 5
Grant does not disclose expressly wherein detecting the plant exudate comprises applying a reagent to the plant exudate.
Braslau discloses wherein detecting the plant exudate comprises applying a reagent to the plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Grant does not disclose expressly wherein detecting the plant exudate comprises detecting urushiol.
Braslau discloses wherein detecting the plant exudate comprises detecting urushiol. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants;
Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 7
Grant does not disclose expressly applying, using an emitter component of the mobile robot, ultraviolet radiation to a product of a reaction of the reagent with the plant exudate.
Braslau discloses applying, using an emitter component of the mobile robot, ultraviolet radiation to a product of a reaction of the reagent with the plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants;
Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 8
Grant discloses a system, comprising: a memory having instructions therein; and at least one processor in communication with the memory, wherein the at least one processor is configured to execute the instructions to (Grant, 0008; In addition, some implementations include one or more processors (e.g., central processing unit(s) (CPU(s)), graphics processing unit(s) (GPU(s), and/or tensor processing unit(s) (TPU(s)) of one or more computing devices, where the one or more processors are operable to execute instructions stored in associated memory, and where the instructions are configured to cause performance of any of the aforementioned methods. Some implementations also include one or more non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform any of the aforementioned methods.): acquire phytomorphological field data via a sensor component of a mobile robot (Grant, 0018-0019; ‘Techniques are described herein for analyzing vision data depicting undesirable plants such as weeds to detect various attribute(s).’ and ‘Some candidate remediation techniques may be performable by a robot, autonomously or at least semi-autonomously.); generate, based on the phytomorphological field data and via a machine learning agent, a predicted likelihood of whether a hypothetical action by the mobile robot against a found plant (Grant, fig 6, 0063; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618) determines if the robot can perform the remediation or not. ‘In some implementations, morphology database 452 may include one or more statistical models, such as machine learning models that are trained to predict or infer structure of plant 440 that may or may not be explicitly captured in vision data 411.’)…. and based on the predicted likelihood being below a first threshold and above a second threshold (Grant, fig 6; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618) determines if the robot can perform the remediation or not. Above and below is merely a matter of perspective. What is important is that a threshold refers to a decision engine.); and take at least one actual action selected from the group consisting of an attack on the found plant, a marking of a site of the found plant, and a documenting of a context of the site. (Grant, fig 6 items 620 and 624; ‘Mark given plant for manual remediation’ and ‘select remediation technique based of attributes.) 
Grant does not disclose expressly would be directed against a true Toxicodendron plant; conduct a non-phytomorphological assessment of the found plant  via the mobile robot ….wherein the action is taken via the mobile robot and based on the non- phytomorphological assessment.
Braslau discloses would be directed against a true Toxicodendron plant; conduct a non-phytomorphological assessment of the found plant  via the mobile robot (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin.)….wherein the action is taken via the mobile robot and based on the non- phytomorphological assessment. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: This testing using a spray and UV light is a different domain of the attributes of the plant itself. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Grant discloses wherein the sensor component comprises a camera and the phytomorphological field data comprises image data. (Grant, 0049; Sensors 128 may take various forms, including but not limited to 3D laser scanners or other 3D vision sensors (e.g., stereographic cameras used to perform stereo visual odometry) configured to provide depth measurements, 2D cameras, light sensors (e.g., passive infrared), force sensors, pressure sensors, pressure wave sensors (e.g., microphones), proximity sensors (also referred to as “distance sensors”), depth sensors, torque sensors, barcode readers, radio frequency identification (“RFD”) readers, radars, range finders, accelerometers, gyroscopes, compasses, position coordinate sensors (e.g., global positioning system, or “GPS”), speedometers, edge detectors, and so forth. While sensors 128 are depicted as being integral with robot 108, this is not meant to be limiting. In some implementations, one or more sensors 128 may be located external to, but may be in direct or indirect communication with, robot 108, e.g., as standalone units or as part of a separate control system (e.g., 102).)

Claim 11
Grant does not disclose expressly wherein the at least one processor is further configured to execute the instructions to use the mobile robot to detect a plant exudate. 
Braslau discloses wherein the at least one processor is further configured to execute the instructions to use the mobile robot to detect a plant exudate. (Braslau, 0012; The invention is drawn to novel methods, kits, sprays (including aerosol sprays) and compositions for detecting active compounds present in oils that are found in poison oak, poison ivy, poison sumac, cashew nut, and related plants.) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 12
Grant does not disclose expressly wherein the at least one processor is further configured to execute the instructions to use the mobile robot to apply a reagent to the plant exudate.
Braslau discloses wherein the at least one processor is further configured to execute the instructions to use the mobile robot to apply a reagent to the plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants;
Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Grant does not disclose expressly wherein the at least one processor is further configured to execute the instructions to use the mobile robot to detect urushiol.
Braslau discloses wherein the at least one processor is further configured to execute the instructions to use the mobile robot to detect urushiol. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants;
Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 14
Grant does not disclose expressly wherein the at least one processor is further configured to execute the instructions to use the mobile robot to apply ultraviolet radiation to a product of a reaction of the reagent with the plant exudate.
Braslau discloses wherein the at least one processor is further configured to execute the instructions to use the mobile robot to apply ultraviolet radiation to a product of a reaction of the reagent with the plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Grant discloses computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to  (Grant, 0008; In addition, some implementations include one or more processors (e.g., central processing unit(s) (CPU(s)), graphics processing unit(s) (GPU(s), and/or tensor processing unit(s) (TPU(s)) of one or more computing devices, where the one or more processors are operable to execute instructions stored in associated memory, and where the instructions are configured to cause performance of any of the aforementioned methods. Some implementations also include one or more non-transitory computer readable storage media storing computer instructions executable by one or more processors to perform any of the aforementioned methods.): acquire phytomorphological field data via a sensor component of a mobile robot (Grant, 0018-0019; ‘Techniques are described herein for analyzing vision data depicting undesirable plants such as weeds to detect various attribute(s).’ and ‘Some candidate remediation techniques may be performable by a robot, autonomously or at least semi-autonomously.); generate, via a machine learning agent and based on the phytomorphological field data, a predicted likelihood of whether a hypothetical action by the mobile robot (Grant, fig 6, 0063; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618)determines if the robot can perform the remediation or not. ‘In some implementations, morphology database 452 may include one or more statistical models, such as machine learning models that are trained to predict or infer structure of plant 440 that may or may not be explicitly captured in vision data 411.’)…. based on the predicted likelihood being below a first threshold and above a second threshold (Grant, fig 6; Item 608 is a threshold indicator is a plant is undesirable (toxicodendron) plant and the second threshold (item 618) determines if the robot can perform the remediation or not. Above and below is merely a matter of perspective. What is important is that a threshold refers to a decision engine.); and take at least one actual action selected from the group consisting of an attack on the found plant, a marking of a site of the found plant, and a documenting of a context of the site. (Grant, fig 6 items 620 and 624; ‘Mark given plant for manual remediation’ and ‘select remediation technique based of attributes.) 
Grant does not disclose expressly against a found plant would be directed against a true Toxicodendron plant; use the mobile robot to conduct a non-phytomorphological assessment of the found plant ….wherein the action is taken based on the non-phytomorphological assessment and via the mobile robot.
Braslau discloses against a found plant would be directed against a true Toxicodendron plant; use the mobile robot to conduct a non-phytomorphological assessment of the found plant (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin.) ….wherein the action is taken based on the non-phytomorphological assessment and via the mobile robot. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: This testing using a spray and UV light is a different domain of the attributes of the plant itself. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Grant discloses wherein the sensor component comprises a camera and the phytomorphological field data comprises image data. (Grant, 0049; Sensors 128 may take various forms, including but not limited to 3D laser scanners or other 3D vision sensors (e.g., stereographic cameras used to perform stereo visual odometry) configured to provide depth measurements, 2D cameras, light sensors (e.g., passive infrared), force sensors, pressure sensors, pressure wave sensors (e.g., microphones), proximity sensors (also referred to as “distance sensors”), depth sensors, torque sensors, barcode readers, radio frequency identification (“RFD”) readers, radars, range finders, accelerometers, gyroscopes, compasses, position coordinate sensors (e.g., global positioning system, or “GPS”), speedometers, edge detectors, and so forth. While sensors 128 are depicted as being integral with robot 108, this is not meant to be limiting. In some implementations, one or more sensors 128 may be located external to, but may be in direct or indirect communication with, robot 108, e.g., as standalone units or as part of a separate control system (e.g., 102).)

Claim 18
Grant does not disclose expressly wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to detect a plant exudate.
Braslau discloses wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to detect a plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Grant does not disclose expressly wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to apply a reagent to the plant exudate. 
Braslau discloses wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to apply a reagent to the plant exudate. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Grant does not disclose expressly wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to detect urushiol.
Braslau discloses wherein the program instructions are further executable by the at least one processor to cause the at least one processor to use the mobile robot to detect urushiol. (Braslau, 0076; The invention comprises a fluorescence detection method: a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent will react selectively with urushiol to form a fluorescent N-alkoxyamine. An inexpensive UV light can then be used to pinpoint the presence of urushiol, to prevent or mitigate exposure to skin. EC: ‘a spray containing a profluorescent nitroxide and an alkylboronate derivative in an organic solvent’ maps to the reagent. UV light maps to ultraviolet radiation. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant and Braslau before him before the effective filing date of the claimed invention, to modify Grant to incorporate targeting a genus of plants; Using decision engines; having a reaction ability; having a self-moving device; test by non-visual means; detecting urushiol of Braslau. Given the advantage of focusing of a specific classification of plants, having a plurality of decisions to reducing testing if not required, being self-contained, avoiding visual variants with testing of a different domain, confirming visual indicators by another domain without visual attributes for increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant and Braslau as applied to claims 1, 3-8, 11-15, 17-20 above, and further in view of Jain. (U. S. Patent Publication 20120130201, referred to as Jain)

Claim 2
Grant discloses training the machine learning agent using phytomorphological training data. (Grant, 0068; For example, a machine learning model such as a CNN may be trained to predict a maturity level of a particular type of plant using training examples that include a plurality of images of similar plants, labeled with their respective maturity levels.)
Grant and Braslau do not disclose expressly and automatically initiating retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises using the phytomorphological field data. 
Jain discloses and automatically initiating retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises using the phytomorphological field data. (Jain, 0065, 0102; The user may then use interface 840 to input further details regarding the physiological event, such as the type of physiological event (e.g., pain, itching, wound, etc.), a time range associated with the physiological event (e.g., when the pain started and stopped, when the wound was inflicted, etc.), a quality or intensity associated with the physiological event (e.g., a dull ache, mild itching, etc.), and a cause of the physiological event (e.g., skiing accident, contact with poison oak, etc. EC: This addressed a toxicodendron plant. ‘Analysis system 180 may also update and refine the predictive model based on new data generated by sensor array 110.) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant, Braslau and Jain before him before the effective filing date of the claimed invention, to modify Grant and Braslau to incorporate updating the model by retraining it with additional new data of Jain. Given the advantage of refining the model results in increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Grant discloses train the machine learning agent with phytomorphological training data. (Grant, 0068; For example, a machine learning model such as a CNN may be trained to predict a maturity level of a particular type of plant using training examples that include a plurality of images of similar plants, labeled with their respective maturity levels.)
Grant and Braslau do not disclose expressly automatically initiate a retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises use of the phytomorphological field data.
Jain discloses automatically initiate a retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises use of the phytomorphological field data. (Jain, 0065, 0102; The user may then use interface 840 to input further details regarding the physiological event, such as the type of physiological event (e.g., pain, itching, wound, etc.), a time range associated with the physiological event (e.g., when the pain started and stopped, when the wound was inflicted, etc.), a quality or intensity associated with the physiological event (e.g., a dull ache, mild itching, etc.), and a cause of the physiological event (e.g., skiing accident, contact with poison oak, etc. EC: This addressed a toxicodendron plant. ‘Analysis system 180 may also update and refine the predictive model based on new data generated by sensor array 110.) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant, Braslau and Jain before him before the effective filing date of the claimed invention, to modify Grant and Braslau to incorporate updating the model by retraining it with additional new data of Jain. Given the advantage of refining the model results in increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Grant discloses wherein the program instructions are further executable by the at least one processor to cause the at least one processor to: train the machine learning agent with phytomorphological training data. (Grant, 0068; For example, a machine learning model such as a CNN may be trained to predict a maturity level of a particular type of plant using training examples that include a plurality of images of similar plants, labeled with their respective maturity levels.)
Grant and Braslau do not disclose expressly automatically initiate a retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises use of the phytomorphological field data.
Jain discloses automatically initiate a retraining of the machine learning agent based on the non- phytomorphological assessment, wherein the phytomorphological training data excludes the phytomorphological field data and the retraining of the machine learning agent comprises use of the phytomorphological field data. (Jain, 0065, 0102; The user may then use interface 840 to input further details regarding the physiological event, such as the type of physiological event (e.g., pain, itching, wound, etc.), a time range associated with the physiological event (e.g., when the pain started and stopped, when the wound was inflicted, etc.), a quality or intensity associated with the physiological event (e.g., a dull ache, mild itching, etc.), and a cause of the physiological event (e.g., skiing accident, contact with poison oak, etc. EC: This addressed a toxicodendron plant. ‘Analysis system 180 may also update and refine the predictive model based on new data generated by sensor array 110.) It would have been obvious to one having ordinary skill in the art, having the teachings of Grant, Braslau and Jain before him before the effective filing date of the claimed invention, to modify Grant and Braslau to incorporate updating the model by retraining it with additional new data of Jain. Given the advantage of refining the model results in increased accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification. 

3.	Claims 1-20 are rejected.
	
Conclusion	
4.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: Independent claim 1
	-U. S. Patent Publication 20120233033: Calman
	-U. S. Patent 4472507: Pluim

Correspondence Information
5.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129